Enloe, P. J.
The only question presented for our consideration on this appeal relates to the sufficiency of the evidence to support the finding of the trial court.'
There is evidence in the record to support said finding, and, while some of the evidence is conflicting, we are not required to weigh it. The finding and judgment of the trial court is conclusive thereon. Ruoff v. Dowerman (1919), 69 Ind. App. 460, 122 N. E. 361; Dannhauer v. Young (1919), 73 Ind. App. 651, 122 N. E. 589; Fisher v. Carey (1918), 67 Ind. App. 438, 119 N. E. 376.
Judgment affirmed.